Title: James Madison to Hyde de Neuville, 15 June 1829
From: Madison, James
To: Hyde de Neuville, Jean Guillaume, Baron


                        
                            
                                Dr Sir
                            
                            
                                
                                    Montpellier
                                
                                June 15. 1829
                            
                        
                        
                        My friend Mr. Rives is about to take his station in Paris, as diplomatic Representative of the U. States; and
                            not doubting that an acquaintance will be mutually agreeable, I wish to open a direct way to it by this introduction. You
                            will find him equally enlightened & amiable; with liberal views on all subjects; and with dispositions to cherish
                            the friendly feelings & improve the beneficial intercourse between France & the U. States, which I venture
                            to assure him are not wanting on your part.
                        I have seen with sincere regret a late notice that your health was not good. I hope that this will find it
                            re-established; and that with the assurance of my high esteem, you will accept my cordial salutations.
                        
                        
                            
                                James Madison
                            
                        
                    